DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 9/6/2022. Claims 1, 3-12, 14-15, and 20-23 have been amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 9/6/2022. 
With respect to Claim Rejections - 35 USC § 103, the Applicant has amended each independent claim in accordance with agreements reached in an telephone interview on August 24, 2022. In response, the Examiner agrees, but finds Wu (Pat No US 10,863,211) which appears to teach this amended feature. The Applicant submits that the independent claims as amended are allowable and the dependent claims 2-11, 13-19, and 22-23 are allowable for at least the same reasons given with respect to their respective to their respective independent claims. In response, with respect to the applicant arguments of independent claims 1, 12, 20, and 21, and dependent claims 2-11, 13-19, and 22-23 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al., Pub No US 2017 /0346865 (hereafter Hartman) in view of Wu et al., Pat No US 10,863,211 (hereinafter Wu).

Regarding Claim 1, Hartman discloses a computer-implemented method comprising:
receiving, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data [FIG.1 & para.0015-0016: Discloses a manifest is included with the content stream that is requested (requested multimedia content data); and para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request.]; 
Hartman does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Hartman):
receiving, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data and, in the same request for multimedia content, a license request comprising a plurality of license challenges wherein each of the plurality of license challenges is specific to a particular content type capable of display by the client device;
generating a manifest response that includes an identification of a specified multimedia content stream that is to be provided to the client device;
determining a subset of the plurality of license challenges to respond to based on the requested multimedia content data;
acquiring license challenge responses in response to the subset of the plurality of license challenges, each of the license challenge responses comprising one or more content keys that can be used by the client device to access the specified multimedia content stream; and
providing the specified multimedia content stream, including the generated manifest response and the one or more content keys of the acquired license challenge responses, to the client device.
However, in analogous art, Wu discloses the following (emphasis added to distinguish the elements taught by Wu):
receiving, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data and, in the same request for multimedia content, a license request comprising a plurality of license challenges wherein each of the plurality of license challenges is specific to a particular content type capable of display by the client device [see claim 1 & col.3, lines 10-17: Discloses the manifest request includes viewer device capability information (a plurality of license challenges) specific to the device capabilities; and col.10, lines 1-8: Discloses an example a viewer device may be part of a class of living room (LR) devices that do not support client-side ad insertion, and furthermore, cannot be updated with such capabilities due to hardware, security, and/or cost constraints. Thus, providing viewer device capability information (plurality of license challenges) included with the request ensures that the provider of streaming content services is able to support a wide range of end-user devices.];
generating a manifest response that includes an identification of a specified multimedia content stream that is to be provided to the client device [see claim 1 & col.7, lines 62-67 & col.8, lines 1-6: Discloses a media server provides the received viewer device capabilities information (plurality of license challenges) making the requests for the manifest files and media content to a manifest server (generating a manifest response) where the manifest server uses this information to generate a manifest file. The media server generates the manifest file to a particular encoding format as indicated in the received viewer device capabilities information received with media content requests (e.g., such as capped variable bit rate (CVBR) H.264);
determining a subset of the plurality of license challenges to respond to based on the requested multimedia content data [see claim 1 & col.8, lines 31-39: Discloses the manifest server uses the viewer device capabilities information (plurality of license challenges) to determine the data (a subset) to include in the manifest files.];
acquiring license challenge responses in response to the subset of the plurality of license challenges, each of the license challenge responses comprising one or more content keys that can be used by the client device to access the specified multimedia content stream [see claim 1 & FIG.2 & col.7, lines 4-23: Discloses information in the manifest file may include  URL keys (content keys) for determining location of content for client device to access the specified multimedia content stream.]; and
providing the specified multimedia content stream, including the generated manifest response and the one or more content keys of the acquired license challenge responses, to the client device [see claim 1: Discloses providing a first manifest file (the generated manifest response) that includes the first subset of the manifest data (the specified multimedia content stream) to the first client device which includes (the one or more content keys).].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman to provide these cited features as taught by Wu in order to yield predictable result of Providers of streaming content services being able to support a wide range of end user devices having wide ranging capabilities and many different types and versions of media players (Wu: col.1, lines 8-11).

Regarding Claim 2, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 1, and Hartman further discloses wherein the multimedia content is provided to the client device via one or more multimedia content streams [FIG.5 & para.0097: Discloses subscribers (element 509) acquires encrypted stream from the content delivery network (element 506), as well as manifest and authentication information from manifest proxy (element 507).].

Regarding Claim 3, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 2, and Wu further discloses further comprising determining which multimedia content streams to provide to the client device based on one or more portions of information provided in the manifest request [see claim 1 & col.8, lines 31-39: Discloses the manifest server uses the viewer device capabilities information (plurality of license challenges) to determine the data (a subset) to include in the manifest files.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 4, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 3, and further discloses wherein the client identification data and requested multimedia content data includes one or more of: an indication of a device type of the client device, an indication of a network to which the client device is connected, an indication of an identity of a user associated with the client device, an indication of a television show or movie that the user is attempting to watch, or an indication of account settings associated with the user [para.0041: Discloses checking to see if a user is current on subscription fees, whether a requested media item is available according to an access level of the user, the subscription tier of the user, the number of concurrent viewers a user account has, the number of devices authorized to access media items of a user account, or any combination of these (all represent an indication of an identity of a user associated with the client device); and Discloses 0042: Discloses a manifest personalization component (element 219) that personalizes a manifest by adding requestor-id data that includes different account settings associated with the user. The personalized manifest may include addresses from which the client may retrieve portions of the media item ("portion-addresses") and addresses from which the client may retrieve keys to decrypt the portions ("key-manager-addresses"); and in addition Wu – col.3, lines 8-17: Discloses a TV show, and discloses viewer device includes an additional parameter in its request for a manifest that specifies a particular type of manifest. In various implementations, the manifest request includes device capability information (e.g., device type identification (DTID)) which manifest server uses to determine compatibility of a viewer device with a particular type of manifest.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 5, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 1, and Wu further discloses further comprising identifying the specified multimedia content stream that is to be provided to the client device by identifying at least one of a specific encoding type, a specific resolution, a specific audio format, or a specific language [col.3, lines 47-54: Discloses Composite manifest file provides different playback options for media content. The playback options may differ by one or more encoding parameters such as bitrate, resolution, language, codec, etc. In the example of FIG. 1, 50 composite manifest file 120 indicates fragments for playback of the media content at the 4K UHD, 1080p, and 720p
at 5 megabits per second (Mbps) video quality levels (or bitrates).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 6, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 5, and Wu further discloses wherein identifying the specified multimedia content stream that is to be provided to the client device further comprises identifying at least one content delivery network node that has stored there on the requested multimedia content in the specified format [col.7, lines 55-59: Discloses the Media server can be an edge server of a content indicate device characteristics such as hardware and/or delivery network (CDN). Media server can provide fragments of the media content for streaming playback on viewer devices, as well as receive fragments from other components of the CDN (e.g., origin servers).]. This claim is rejected on the same grounds as claim 5.

Regarding Claim 7, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 6, and further discloses wherein identifying at least one content delivery network node that has stored there on the requested multimedia content [Hartman - FIG.2: Discloses media content stored in a Media Item Database (element 212) located at a Content Provider (element 210); and para.0038: Discloses the streaming protection system 200 selects (identifying) the fastest database for a client when a portion is requested.] in the specified format [Hartman - para.17: Discloses streaming techniques using only encryption with the key server referenced in the manifest.] and acquiring license challenge responses in response to the subset of the plurality of license challenges are performed in parallel [Wu - col.8, lines 1-14: Discloses the manifest server uses viewer device information to retrieve or generate manifest files (performed in parallel). In some implementations, media server supports a wide variety of encoding formats. In other implementations, media content requests are modified to a particular encoding format, such as capped variable bit rate (CVBR) H.264. The manifest server can be provided a request from media server to retrieve previously generated (stored) or dynamically generate manifest files corresponding to the requests received from viewer device to stream the media content. Media server 225 might provide the title, cache key, and/or other type of identifier of the media content to manifest server.]. This claim is rejected on the same grounds as claim 6.

Regarding Claim 8, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 1, and Hartman further discloses wherein the specified multimedia content stream is at least initially provided to the client device using a limited duration license including a content key that expires after a predetermined amount of time [para.0013: Discloses manifest includes a listing of key-manager-addresses (e.g. URLs – content keys) to access information at client device; and para.0078: Discloses accessing content without an account may expire after a given length of time.].

Regarding Claim 9, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 1, and Wu further discloses wherein the manifest request provided by the client device includes a specified minimum set of information needed to acquire the license challenge responses for the specified multimedia content stream [see claim 1 & col.8, lines 31-39: Discloses the manifest server uses the viewer device capabilities information (plurality of license challenges) to determine the data (a subset -i.e. a specified minimum set of information needed) to include in the manifest files.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 10, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 9, and Hartman further discloses wherein the specified minimum set of information needed to acquire the license challenge response for the specified multimedia content stream comprises a minimum set of information used by a digital rights management (DRM) application programming interface (API) to access the license challenge response [para.0008: Discloses using digital rights management (DRM) for allowing authorized access to media items on a device level.].

Regarding Claim 11, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 1, and Wu further discloses wherein the one or more content keys provided in the license challenge responses to the subset of the plurality of license challenges are identified based in part on the requested multimedia content data received in the manifest request from the client device [col.3, lines 18-22: Discloses composite manifest file represents manifest data that includes, for the playback periods of the media content (thus, received from the client device), references to locations (e.g., a base URL – content keys) of media content fragments (e.g., video, audio, subtitles) corresponding to the different playback options]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 12, Hartman discloses a system comprising:
at least one physical processor [FIG.2 & para.0036: Discloses processor.]; and
physical memory comprising computer-executable instructions that, when executed by the at least one physical processor [para.0036: Discloses the various components of streaming protection system (element 200) are implemented at least partially by hardware at one or more computing devices, such as one or more hardware processors executing instructions stored in one or more memories for performing the various functions.], cause the at least one physical processor to:
receive, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data [FIG.1 & para.0015-0016: Discloses a manifest is included with the content stream that is requested (requested multimedia content data); and para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request.]; 
Hartman does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Hartman):
receive, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data and, in the same request for multimedia content, a license request comprising a plurality of license challenges wherein each of the plurality of license challenges is specific to a particular content type capable of display by the client device;
generate a manifest response that includes an identification of a specified multimedia content stream that is to be provided to the client device;
determine a subset of the plurality of license challenges to respond to based on the requested multimedia content data;
acquire license challenge responses in response to the subset of the plurality of license challenges, each of the license challenge responses comprising one or more content keys that can be used by the client device to access the specified multimedia content stream; and 
provide the specified multimedia content stream, including the generated manifest response and the one or more content keys of the acquired license challenge responses, to the client device.
However, in analogous art, Wu discloses the following (emphasis added to distinguish the elements taught by Wu):
receive, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data and, in the same request for multimedia content, a license request comprising a plurality of license challenges wherein each of the plurality of license challenges is specific to a particular content type capable of display by the client device [see claim 1 & col.3, lines 10-17: Discloses the manifest request includes viewer device capability information (a plurality of license challenges) specific to the device capabilities; and col.10, lines 1-8: Discloses an example a viewer device may be part of a class of living room (LR) devices that do not support client-side ad insertion, and furthermore, cannot be updated with such capabilities due to hardware, security, and/or cost constraints. Thus, providing viewer device capability information (plurality of license challenges) included with the request ensures that the provider of streaming content services is able to support a wide range of end-user devices.];
generate a manifest response that includes an identification of a specified multimedia content stream that is to be provided to the client device [see claim 1 & col.7, lines 62-67 & col.8, lines 1-6: Discloses a media server provides the received viewer device capabilities information (plurality of license challenges) making the requests for the manifest files and media content to a manifest server (generating a manifest response) where the manifest server uses this information to generate a manifest file. The media server generates the manifest file to a particular encoding format as indicated in the received viewer device capabilities information received with media content requests (e.g., such as capped variable bit rate (CVBR) H.264);
determine a subset of the plurality of license challenges to respond to based on the requested multimedia content data [see claim 1 & col.8, lines 31-39: Discloses the manifest server uses the viewer device capabilities information (plurality of license challenges) to determine the data (a subset) to include in the manifest files];
acquire license challenge responses in response to the subset of the plurality of license challenges, each of the license challenge responses comprising one or more content keys that can be used by the client device to access the specified multimedia content stream [see claim 1 & FIG.2 & col.7, lines 4-23: Discloses information in the manifest file may include  URL keys (content keys) for determining location of content for client device to access the specified multimedia content stream.]; and
provide the specified multimedia content stream, including the generated manifest response and the one or more content keys of the acquired license challenge responses, to the client device [see claim 1: Discloses providing a first manifest file (the generated manifest response) that includes the first subset of the manifest data (the specified multimedia content stream) to the first client device which includes (the one or more content keys).].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman to provide these cited features as taught by Wu in order to yield predictable result of Providers of streaming content services being able to support a wide range of end user devices having wide ranging capabilities and many different types and versions of media players (Wu: col.1, lines 8-11).

Regarding Claim 13, the combined teachings of Hartman and Wu discloses the system of claim 12, and Hartman further discloses wherein the request for multimedia content received from the client device comprises a prefetch request [para.0084: Discloses first requesting (a prefetch request) for a media item, a manifest for the requested media item is received at user’s device. The using the information contained in the manifest, the user requests (a) a portion of the media item, and (b) a key to decrypt the portion of the media item.].

Regarding Claim 14, the combined teachings of Hartman and Wu discloses the system of claim 13, and Wu further discloses wherein the license challenge responses acquired in response to the subset of the plurality of license challenges is associated with at least one of a limited duration license or a standard duration license [see claim 1 & col.4, lines 34-41: Discloses fragment information includes a reference to one or more sources for per fragment metadata for each of the fragments ( or segments) of the media content for that period. Per fragment metadata for each fragment may identify a time duration or byte range, and/or an approximate start time or byte offset of the corresponding fragment relative to an initial start time or initial byte offset of the period of playback of the media content.]. This claim is rejected on the same grounds as claim 13.

Regarding Claim 15, the combined teachings of Hartman and Wu discloses the system of claim 12, and Wu further discloses wherein the system generates references to track which of the one or more content keys are referred to in each of the subset of the plurality of license challenges [col.3, lines 18-22: Discloses composite manifest file represents manifest data that includes, for the playback periods of the media content, references to locations (e.g., a base URL) of media content
fragments (e.g., video, audio, subtitles) corresponding to the different playback options; and col.4, lines 16-18: Discloses fragment location information can include a URL, such as for a MPEG-4 file, HTTP://adcontent.com.vl.mp4 (i.e. a generated reference).]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 16, the combined teachings of Hartman and Wu discloses the system of claim 12, and Hartman further discloses further comprising receiving one or more further license requests each with license challenges that identify one or more additional content keys that are to be provided to the client device in the response to the associated license challenge [para.0081: Discloses after a request-rate violation, instead of immediately denying the requestor a key, other remedial actions may be taken. For example, for a set number of rate violations, the streaming protection system 200 may choose to still continue to provide keys (additional keys) to the requestor. When providing those keys, the streaming protection system (element 200) may provide a warning or other indication to the user that their account may be compromised.].

Regarding Claim 19, the combined teachings of Hartman and Wu discloses the system of claim 12, and Hartman further discloses further comprising receiving and implementing a previously used license challenge from the client device, allowing the client device to avoid minting at least one license challenge [para.0065: Discloses switching from one media item to another, then back to the same first media item within a short period of time, then same identifier is used, thus avoiding minting a new license challenge.].

Regarding Claim 20, Hartman discloses a non-transitory computer-readable medium comprising one or more computer executable instructions that, when executed by at least one processor of a computing device [para.0036: Discloses the various components of streaming protection system (element 200) are implemented at least partially by hardware at one or more computing devices, such as one or more hardware processors executing instructions stored in one or more memories for performing the various functions.], cause the computing device to:
receive, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data [FIG.1 & para.0015-0016: Discloses a manifest is included with the content stream that is requested (requested multimedia content data); and para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request.]; 
Hartman does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Hartman):
receive, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data and, in the same request for multimedia content, a license request comprising a plurality of license challenges wherein each of the plurality of license challenges is specific to a particular content type capable of display by the client device;
generate a manifest response that includes an identification of a specified multimedia content stream that is to be provided to the client device;
determine a subset of the plurality of license challenges to respond to based on the requested multimedia content data;
acquire license challenge responses in response to the subset of the plurality of license challenges, each of the license challenge responses comprising one or more content keys that can be used by the client device to access the specified multimedia content stream; and 
provide the specified multimedia content stream, including the generated manifest response and the one or more content keys of the acquired license challenge responses, to the client device.
However, in analogous art, Wu discloses the following (emphasis added to distinguish the elements taught by Wu):
receive, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data and, in the same request for multimedia content, a license request comprising a plurality of license challenges wherein each of the plurality of license challenges is specific to a particular content type capable of display by the client device [see claim 1 & col.3, lines 10-17: Discloses the manifest request includes viewer device capability information (a plurality of license challenges) specific to the device capabilities; and col.10, lines 1-8: Discloses an example a viewer device may be part of a class of living room (LR) devices that do not support client-side ad insertion, and furthermore, cannot be updated with such capabilities due to hardware, security, and/or cost constraints. Thus, providing viewer device capability information (plurality of license challenges) included with the request ensures that the provider of streaming content services is able to support a wide range of end-user devices.];
generate a manifest response that includes an identification of a specified multimedia content stream that is to be provided to the client device [see claim 1 & col.7, lines 62-67 & col.8, lines 1-6: Discloses a media server provides the received viewer device capabilities information (plurality of license challenges) making the requests for the manifest files and media content to a manifest server (generating a manifest response) where the manifest server uses this information to generate a manifest file. The media server generates the manifest file to a particular encoding format as indicated in the received viewer device capabilities information received with media content requests (e.g., such as capped variable bit rate (CVBR) H.264);
determine a subset of the plurality of license challenges to respond to based on the requested multimedia content data [see claim 1 & col.8, lines 31-39: Discloses the manifest server uses the viewer device capabilities information (plurality of license challenges) to determine the data (a subset) to include in the manifest files];
acquire license challenge responses in response to the subset of the plurality of license challenges, each of the license challenge responses comprising one or more content keys that can be used by the client device to access the specified multimedia content stream [see claim 1 & FIG.2 & col.7, lines 4-23: Discloses information in the manifest file may include  URL keys (content keys) for determining location of content for client device to access the specified multimedia content stream.]; and
provide the specified multimedia content stream, including the generated manifest response and the one or more content keys of the acquired license challenge responses, to the client device [see claim 1: Discloses providing a first manifest file (the generated manifest response) that includes the first subset of the manifest data (the specified multimedia content stream) to the first client device which includes (the one or more content keys).].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman to provide these cited features as taught by Wu in order to yield predictable result of Providers of streaming content services being able to support a wide range of end user devices having wide ranging capabilities and many different types and versions of media players (Wu: col.1, lines 8-11).

Regarding Claim 21, Hartman discloses a computer-implemented method comprising:
generating, at a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data [FIG.1 & para.0015-0016: Discloses generating a request at viewers device for a manifest which is included with the content stream request (requested multimedia content data); and para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request..];
transmitting the generated request to a server device, allowing the request for multimedia content to be validated using the client identification data in the manifest request [para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request and is checked for authentication (validating).];
Hartman does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Hartman):
generating, at a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data and, in the same request for multimedia content, a license request comprising a plurality of license challenges wherein each of the plurality of license challenges is specific to a particular content type capable of display by the client device;
receiving, from the server device, a multimedia content stream, including a generated manifest response and an acquired license that responds to at least one of the plurality of license challenges based on the requested multimedia content data; and
playing back the received multimedia content stream on the client device using the generated manifest response and the acquired license.
However, in analogous art, Wu discloses the following (emphasis added to distinguish the elements taught by Wu):
generating, at a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and requested multimedia content data and, in the same request for multimedia content, a license request comprising a plurality of license challenges wherein each of the plurality of license challenges is specific to a particular content type capable of display by the client device [see claim 1 & col.3, lines 10-17: Discloses the manifest request includes viewer device capability information (a plurality of license challenges) specific to the device capabilities; and col.10, lines 1-8: Discloses an example a viewer device may be part of a class of living room (LR) devices that do not support client-side ad insertion, and furthermore, cannot be updated with such capabilities due to hardware, security, and/or cost constraints. Thus, providing viewer device capability information (plurality of license challenges) included with the request ensures that the provider of streaming content services is able to support a wide range of end-user devices.];
receiving, from the server device, a multimedia content stream, including a generated manifest response and an acquired license that responds to at least one of the plurality of license challenges based on the requested multimedia content data [see claim 1: Discloses server device providing a first manifest file (the generated manifest response) that includes the first subset of the manifest data (the specified multimedia content stream) to the first client device (receiving) which includes (the one or more content keys).]; and
playing back the received multimedia content stream on the client device using the generated manifest response and the acquired license [FIG.1: Discloses composite manifests are provided back to the viewer device for media content playback].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman to provide these cited features as taught by Wu in order to yield predictable result of Providers of streaming content services being able to support a wide range of end user devices having wide ranging capabilities and many different types and versions of media players (Wu: col.1, lines 8-11).

Regarding Claim 22, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 21, and further discloses wherein the multimedia content stream is accessed using the generated manifest response that includes an identification of a specified multimedia content stream including the requested multimedia content data that is to be provided to the client device [Hartman – para.0042: Discloses a manifest personalization component (element 219) that personalizes a manifest by adding requestor-id data that includes different account settings associated with the user. The personalized manifest may include addresses from which the client may retrieve portions of the media item ("portion-addresses") and addresses from which the client may retrieve keys to decrypt the portions ("key-manager-addresses"); and Wu – see claim 1: Discloses providing a first manifest file (the generated manifest response) that includes the first subset of the manifest data (the specified multimedia content stream) to the first client device which includes (the one or more content keys). The response includes uniform resource locator (URL) for viewer device to located information that requested based on viewer device.]. This claim is rejected on the same grounds as claim 21.

Regarding Claim 23, the combined teachings of Hartman and Wu discloses the computer-implemented method of claim 22, and Wu further discloses wherein the multimedia content stream is further accessed using one or more content keys from a license challenge response to at least one of the plurality of license challenges [see claim 1: Discloses generating a first subset of the manifest data based on determined first type of manifest being requested, the first subset including first location information (content keys) for fragments of the main content and fragments of the advertising content, the first location information including a base URL specifying a first portion of a first uniform resource locator (URL) representing a network address for requesting a first fragment in the fragments of the advertising content, the first subset also including an index URL, the index URL representing a network address for obtaining per fragment metadata, the fragment metadata including byte range information
for a second portion of the first URL, the network address for requesting a first fragment and the network address for obtaining per fragment metadata corresponding to different files.]. This claim is rejected on the same grounds as claim 22.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al., Pub No US 2017 /0346865 (hereafter Hartman) in view of Wu et al., Pat No US 10,863,211 (hereinafter Wu) and further in view of Smith et al., Pub No US 2004/0133914 (hereafter Smith).

Regarding Claim 17, the combined teachings of Hartman and Wu discloses the system of claim 12, and the combination does not explicitly discloses further comprising implementing one or more heuristics to predict which multimedia content a user will select from a set of available multimedia content items. However, in analogous art, Smith discloses a predictive downloading that predict which digital media content a user may desire based on a number of factors such as user surveys, user profile (age, sex, geographic region) and demographics, past digital media content selections, analyses of patterns of past digital media content selections, etc., as shown in block 582 of FIG.14 [para.0069]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman and Wu to predict which multimedia content a user will select from a set of available multimedia content items as taught by Smith in order to yield predictable result  such as bridge the gap between the computer and the television so that digital media content accessible via the computer can be enjoyed by the users on their home entertainment system. It is preferable that digital media content stored or accessible by the user's computer be easily delivered to the home entertainment system for viewing or listening [Smith: para.0007]. This ability provides for targeted advertisement of goods and services that are more relevant and appealing to the user to be accesses from multiple sources.

Regarding Claim 18, the combined teachings of Hartman, Wu and Smith disclose the system of claim 17, and Smith further discloses further comprising preemptively acquiring one or more multimedia content licenses based on which multimedia content items the user is predicted to select [para.0067: Discloses digital media content is decrypted using the appropriate user system’s key obtained from the server.]. This claim is rejected on the same grounds as claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bocharov et al., (US 2010/0235528 A1) – Discloses a client interface component 150 receives client requests for media fragments and provides manifest data and media fragments to clients. When a client initially connects to the system 100, the client may send a request for a client manifest [para.0023].
Ma et al., (US 2012/0331293 A1) - Discloses encrypted content is uploaded by the packager 104 to a content delivery network (CDN) 108, from which it may be retrieved by clients 110 (para.0019).
Rolfe et al., (US 6,108,340) – Discloses parallel processing (col., lines 23-28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426